PER CURIAM.
Life Insurance Company of Georgia (“Life of Georgia”) appeals the final order entered in favor of the Department of Labor and Unemployment Security, Division of Unemployment Compensation (“the Division”) affirming the Division’s determination that certain insurance agents at Life of Georgia were not remunerated solely by commission and thus, were employees subject to the provisions of the Florida Unemployment Compensation Law.
We affirm. See Commonwealth Life Ins. v. Walters, 581 So.2d 643 (Fla. 3d DCA), review denied, 591 So.2d 180 (Fla.1991); Realty Management Corp. v. Kemp, 380 So.2d 1114 (Fla. 1st DCA 1980).
AFFIRMED.
W. SHARP, GOSHORN and THOMPSON, JJ., concur.